Citation Nr: 9912083	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-44 166	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected bilateral hearing loss, currently rated 20 percent 
disabling.  

2.  Entitlement to an increased rating for the service-
connected tinnitus, currently rated 10 percent disabling.  

3.  Entitlement to service connection for a claimed right 
knee disorder.  

4.  Entitlement to service connection for a stomach disorder, 
a disability manifested by presyncopal episodes (claimed as 
dizzy spells) and a disability manifested by peripheral 
neuropathy, claimed as the residuals of Agent Orange 
exposure.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active military service from August 1968 to 
March 1970.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of RO, 
which granted service connection for a bilateral hearing 
loss, assigning a noncompensable rating.  

A March 1994 rating decision denied the veteran's claims of 
service connection for stomach disorder, dizzy spells and 
numbness and tingling, as due to Agent Orange exposure.  

The Board remanded the case in March 1997 for additional 
development.  The RO, in September 1998, granted service 
connection and assigned a 50 percent rating for post-
traumatic stress disorder (PTSD) and assigned an increased 
rating of 20 percent for the service-connected bilateral 
hearing loss.  

The veteran's representative, in an informal hearing 
presentation in December 1998 filed a notice of disagreement 
with respect to an increased rating for the service-connected 
PTSD .  However, as a Statement of the Case has not been 
issued, this matter is referred to the RO for appropriate 
action.  

In addition, the veteran's representative asserted that the 
veteran is entitled to a total compensation rating based on 
individual unemployability.  As the issue has not yet been 
addressed, it is referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  On VA audiometric examination in June 1998, the veteran 
is shown to have had a level VI hearing loss in the right ear 
and a level V hearing loss in the left ear.  

2.  The veteran's tinnitus is shown to be manifested by 
persistent ringing in both ears.  

3.  The veteran currently is shown to have right knee 
disability manifested by chronic pain syndrome which as 
likely as not is due to injury in service.  

4.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.  

5.  The veteran has not been diagnosed with any disease 
recognized by VA as being etiologically related to presumed 
exposure to herbicide agents used in the Republic of Vietnam.  

6.  No competent evidence has been submitted to show that the 
veteran currently has stomach disability, a disability 
manifested by presyncopal episodes or dizzy spells or a 
disability manifested by peripheral neuropathy due to the 
exposure to Agent Orange or other disease or injury which was 
incurred in or aggravated by service.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.7, 4.85 including Tables 
VI and VII and Diagnostic Code 6100 (1998).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected tinnitus have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104; 38 C.F.R. §§ 4.7, 4.87 
including Diagnostic Code 6260 (1998).  

3.  By extending the benefit of the doubt to the veteran, his 
current right knee disability manifested by chronic pain 
syndrome is due to an injury which was incurred in service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).  

4.  Well-grounded claims of service connection for a stomach 
disorder, a disability manifested by presyncopal episodes 
(claimed as dizzy spells) and a disability manifested by 
peripheral neuropathy have not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5107, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background  

A careful review of the service medical records shows that 
the veteran sustained trauma to the right knee, and 
prepatellar bursitis was diagnosed.  On his service discharge 
examination in March 1970, the veteran stated that he had a 
"trick" or locked knee.  Lower extremity examination was 
negative.  

The veteran is shown to have sustained a work-related injury 
to his low back in December 1988.  An esophageal biopsy 
conducted in August 1989 found a small hiatal hernia and 
duodenal ulcer/Schatzki's ring.  In December 1989, the 
veteran is shown to have sustained a work-related injury to 
his left shoulder and neck.  

A private medical examination in October 1993 noted that the 
veteran had normal motion of the knees which measured from 
zero to 120 degrees.  

VA examinations were conducted in December 1993.  X-ray 
studies of both knees were normal.  As pertinent here, the 
following diagnoses were rendered: history of injury to right 
knee, the knee was normal on current examination; recurrent 
dizziness, no specific cause apparent, possibly related to 
generalized anxiety disorder with depression; and non-ulcer 
dyspepsia.  The VA examiner who conducted the peripheral 
nerves examination stated that, besides the veteran's 
subjective posterior neck pain and tenderness with some 
limitation of motion, and subjective low back pain, 
tenderness and some limitation of motion, no other 
neurological deficit was noted to indicate significant nerve 
root injury or impingement.  The veteran had no weakness or 
sensory impairment during examination.  

On VA audiological examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
5
45
45
40
34
LEFT
5
25
35
45
28

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 82 percent in the left ear.  
He reported having tinnitus since service.  Normal to mild 
left high frequency sensorineural hearing loss and normal to 
moderate right high frequency sensorineural hearing loss were 
diagnosed.  

A VA PTSD examination, dated in August 1995, noted a history 
of a knee injury.  

In April 1996, the Social Security Administration awarded 
disability benefits, effective in September 1993.  The 
associated records noted that the veteran suffered from 
various psychiatric conditions, work-related low back and 
neck injuries, gastrointestinal conditions, dizziness, 
hearing loss and tinnitus.  

A VA audiological examination in December 1996 diagnosed mild 
to moderately-severe left high frequency sensorineural 
hearing loss and moderate to severe right high frequency 
sensorineural hearing loss.

A VA general medical examination was conducted in June 1998.  
The veteran stated that he had had knee problems since an 
inservice injury.  He also stated that he believed that his 
numbness and dizziness must have been caused by Agent Orange 
exposure in Vietnam, as he could not conceive of any other 
etiological factors that would explain their occurrence.  
Knee orthopedic testing and range of motion were normal.  X-
ray study of the right knee showed that it was probable that 
there was very little degenerative joint disease of the 
tibiofemoral joint.  There was no significant change from the 
December 1993 x-ray study.  Remote history of right knee 
trauma with chronic pain syndrome and limitation of motion; 
hiatal hernia; and presyncopal episodes of unclear etiology 
were diagnosed.  

A VA audiological examination was conducted in June 1998.  At 
that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
10
50
45
60
41
LEFT
10
35
50
60
39

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 60 percent in the left ear.  
The examiner stated that he did not have access to the 
veteran's medical records.  The veteran reported having 
bilateral and constant tinnitus since his service in Vietnam.  
He also stated that he could not hear because of his 
tinnitus.  Normal to moderate to severe bilateral high 
frequency sensorineural hearing loss was diagnosed.  


II.  Increased Ratings Claims 

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review the recorded history of a disability should 
be conducted to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Therefore, although the Board has thoroughly 
reviewed all medical evidence of record, the Board will focus 
on the most recent medical findings regarding the current 
level of the veteran's residuals.  


A.  Bilateral Hearing Loss

The veteran contends that his bilateral hearing loss is more 
disabling than currently evaluated.  Evaluations of bilateral 
defective hearing range from non-compensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 cycles per second.  To evaluate the 
degree of disability for bilateral service-connected 
defective hearing, the revised rating schedule establishes 11 
auditory acuity levels designated from level I for 
essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110.  

The Board notes that 38 C.F.R. § 4.87, Table VI provides for 
a level VI for the veteran's right ear average puretone 
decibel loss of 41 decibels and a speech recognition ability 
of 56 percent and for a level V for his left ear average 
puretone decibel loss of zero to 39 decibels at a speech 
recognition ability of 60 percent.  Application of Table VII 
provides for the assignment of a 20 percent evaluation.  
Considering these findings, a higher evaluation is not 
warranted.  38 C.F.R. Part 4, § 4.85, 4.87, 4.87a, Diagnostic 
Code 6100.  

The veteran's representative correctly points out that the 
examiner who performed the June 1998 audiological examination 
did not have access to the veteran's medical records.  
However, this omission constitutes harmless error, as a 
rating for hearing loss is determined solely by audiometric 
testing.  Sanchez v. Derwinski, 2 Vet. App. 330, 333 (1992) 
(error is harmless if it does not change the resolution of 
appellant's claim).  


B.  Tinnitus

A 10 percent evaluation is assigned for persistent tinnitus 
which results from head injury, concussion, or acoustic 
trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260.  The RO has 
assigned a 10 percent rating for this disability under 
Diagnostic Code 6260.  This is the maximum rating as provided 
by the Rating Schedule for this tinnitus manifested by 
persistent ringing in both ears.  Therefore, the 
preponderance of the available evidence in the present case 
is against the claim for a rating in excess of 10 percent for 
the service-connected tinnitus.  


III.  Service Connection Claims

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

The threshold question regarding these claims is whether the 
veteran has presented well-grounded claims.  A well-grounded 
claim is one which is plausible.  If he has not, the claims 
must fail and there is no further duty to assist in the 
development of the claims.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

For a claim to be well grounded, there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498, 506 (1995).

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  


A.  Right Knee disorder

There is competent evidence of record which serves to satisfy 
the Caluza test.  Thus, the Board finds that a well-grounded 
claim of service connection for a right knee disorder has 
been presented.  

The veteran's own statements and testimony have been 
submitted to establish a continuity of symptoms since 
suffering a right knee injury in service.  The recent VA 
examination has indicated that the veteran is experiencing 
right knee injury residuals manifested by chronic pain 
syndrome with related functional limitation.  The Board finds 
that the current disability is shown as likely as not to be 
the result of the demonstrated service injury.  Hence, by 
extending the benefit of the doubt to the veteran, service 
connection for right knee disability manifested by chronic 
pain syndrome is warranted.  


B.  Service Connection Based on Exposure to Agent Orange

The veteran contends that his gastrointestinal problems, 
peripheral neuropathy and presyncopal episodes are the result 
of his exposure to Agent Orange in the Republic of Vietnam, 
as there is no other explanation account for his having these 
conditions.  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 
38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and certain soft-tissue 
sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 10 
percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii).  Therefore, service in 
the Republic of Vietnam during the designated time period and 
the establishment of one of the listed diseases is required 
to establish entitlement to the in-service presumption of 
exposure to an herbicide agent.  McCartt v. West, No. 97-1831 
(U.S. Vet. App. Feb. 8, 1999).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-46 (1994).  

Acute and subacute peripheral neuropathy is an enumerated 
disease, but the veteran is not shown to have been diagnosed 
with such a condition within a short period of time after 
service.  Because there is no evidence that the veteran has 
developed an enumerated disease, the veteran is not entitled 
to the presumption of inservice exposure to Agent Orange.  
See 38 C.F.R. § 3.309(e); McCartt, supra.  Accordingly, the 
veteran is not entitled to a presumption that any of these 
disorders is etiologically related to exposure to herbicide 
agents used in the Republic of Vietnam.  

Although the veteran is not entitled to the presumption that 
he was exposed to herbicide agents, a veteran is not 
precluded from establishing service connection with proof of 
exposure and actual direct causation.  See McCartt, Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  Where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

As noted previously, Caluza requires for a claim to be well 
grounded, competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The veteran has provided 
medical evidence that he currently suffers from a stomach 
condition.  However, no medical evidence has been submitted 
to show that any of the claimed disabilities is etiologically 
related to the presumed exposure to Agent Orange or other 
disease or injury which was incurred in or aggravated by 
service.  

Having carefully reviewed the entire record, the Board finds 
that no competent evidence has been submitted to show that he 
has current stomach disability, a disability manifested by 
presyncopal episodes (claimed as dizzy spells) or disability 
manifested by peripheral neuropathy due to inservice exposure 
to Agent Orange.  

The veteran may file a claim supported by competent (medical) 
evidence demonstrating that his current disabilities are 
related to military service.  Further, the Board notes that 
the VA may be obligated under 38 U.S.C.A. § 5103(a) (West 
1991) to advise a claimant of evidence needed to complete an 
application for a claim.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the veteran has been advised by the RO in the 
statement of the case and by the Board in this decision of 
the evidence necessary to make his claim well grounded.  

In addition, the Board has remanded the case to provide the 
veteran an opportunity to present evidence which would make 
his claims well grounded, but he has provided no such 
evidence.  



ORDER

Increased ratings for the service-connected bilateral hearing 
loss and tinnitus are denied.  

Service connection for a right knee disability manifested by 
chronic pain syndrome is granted..  

Service connection for a stomach disorder, a disability 
manifested by presyncopal episodes (claimed as dizzy spells) 
and a disability manifested by peripheral neuropathy as the 
residuals of Agent Orange exposure is denied, as well-
grounded claims have not been presented.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

